Citation Nr: 1729019	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-46 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected diverticulitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1962 to March 1981, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). This matter was remanded by a different Veterans Law Judge in January 2016; the case has since been reassigned to the undersigned.

The Board notes that the Board issued a final decision on the Veteran's claim for an increased rating for his service-connected diverticulitis in January 2016. Accordingly, it is no longer before the Board.

Additionally, the Veteran's claim for service connection for diabetes mellitus was remanded by the Board in January 2016 pursuant to Manlicon v. West, 12 Vet. App. 238, 240 (1999). An interim March 2016 rating decision granted service connection; that decision was not appealed. Accordingly, that matter is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

As an initial matter, the Board notes that the Veteran submitted June 2012 releases for several medical providers. VA did not request records from these providers. Although it appears most of the medical releases are for records already in the claims file, VA did not inform the Veteran that it did not send any requests to any medical providers. Additionally, the releases are ambiguous as to whether the Veteran was requesting all updated records up until June 2012 (most notably, the medical release for Dr. G. Hall, M.D., did not include dates of treatment). Accordingly, remand is necessary to ensure that the Veteran is notified that no records were requested, and, upon receipt of that knowledge, the Veteran is given the opportunity to submit new medical releases. 

The Veteran has a February 2009 diagnosis of patellofemoral pain syndrome (a.k.a., runner's knee), but the record otherwise reflects that he has left knee osteoarthritis. The Veteran argues that his left knee osteoarthritis is the result of his service-connected diverticulitis (either as the result of toxins released in the body or physician recommended exercise), in conjunction with exposure to herbicide agents in Vietnam. The Veteran submitted several medical article abstracts in support of his claim, and requested an opinion from either an internal medicine physician or arthritis specialist. 

Pursuant to Board remand, the Veteran underwent a VA examination in July 2016; an addendum was filed in August 2016. The examiner diagnosed a left total knee replacement. The examiner's specialty in medicine is not reflected in the record. The examiner opined that there was "no clear evidence" that the Veteran's left knee disability was caused by exercise necessitated by diverticulitis; it was also not at least as likely as not that the Veteran's left knee disability is the result of toxins released as a result of diverticulitis. The medical opinion provided by the examiner is inadequate, because it uses a "no clear evidence" standard, which is more burdensome than the benefit of the doubt standard used by VA. See 38 C.F.R. § 3.102. Additionally, the examiner did not discuss the February 2009 diagnosis of patellofemoral pain syndrome. Because the cause of the Veteran's left knee disability is still unclear, a new examination is necessary. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ must inform the Veteran that no requests pursuant to his June 2012 medical releases were sent to medical providers. The Veteran must be provided the opportunity to identify his private healthcare providers and submit releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

2. After the above development is completed, the AOJ should obtain a VA medical opinion (with examination only if deemed necessary by the examiner) by a rheumatologist or internal medicine physician, if possible, to adequately address all of the medical questions and provide further medical guidance. The specialist is to review the entire record (including Board remands) and provide an opinion that responds to the following: 

(a) Please identify, by diagnosis, any left knee disability the Veteran has had during the course of this appeal (since May 2007). In responding, the examiner is requested to specifically address the Veteran's February 2009 diagnosis of patellofemoral pain syndrome. 

(b) Regarding each disability diagnosed, is it AT LEAST AS LIKELY AS NOT (A 50% OR GREATER PROBABILITY) that the disability was either caused by or aggravated by the Veteran's service-connected diverticulitis? The opinion MUST address the medical article abstracts submitted by the Veteran and whether the Veteran's left knee disability was caused or aggravated by diverticulitis due to (i) toxins released in the Veteran's body as a result of diverticulitis, (ii) exercise necessitated by diverticulitis, and (iii) a mixture of exposure to herbicide agents in Vietnam and diverticulitis. 

In addition, the opinion MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated). 

If aggravation is found, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(c) Regarding each disability diagnosed, is it AT LEAST AS LIKELY AS NOT (A 50% OR GREATER PROBABILITY) that the disability was incurred or related to the Veteran's military service, to include as due to exposure to herbicide agents in service?

(d) Is it AT LEAST AS LIKELY AS NOT (A 50% OR GREATER PROBABILITY) that any left knee arthritis was present within the one-year period immediately following the Veteran's discharge from service in March 1981? If so, how and to what degree was it manifested? 

(e) If the examiner determines the Veteran's left knee disability(s) is not caused by or aggravated by the Veteran's diverticulitis or a result of the Veteran's military service, the examiner should state, in terms of AT LEAST AS LIKELY AS NOT, the cause of the Veteran's disability(ies). If the examiner can only resort to speculation, an explanation is necessary.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim. 38 C.F.R. § 20.1100(b) (2016).

